Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office Action is in responsive to the application filed on 2/18/20. Claims 1-20 are pending.

Drawings
The Examiner contends that the drawings submitted on 2/18/20 are acceptable for examination proceedings. 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).



Claims 21-40 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-20 of U.S. Patent No. US 10,601,675 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 21 of the current application (see mapping below with the patent claim 1) are already covered by the patent claim 8. The remaining claims recite limitations that are already anticipated by the comprehensive patent claim 1. Furthermore, the remaining independent claims recite limitations that are already covered by claim 1 of the patent claim. The only difference between patent claim 1 and independent claims is an omission of undesired features merely to broaden the claimed invention. However, since the omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art. In re Karlson, 136 USPQ 184. 
 
Claim 1 of this application (16/793,990)
Claim 1 of Patent (US 10601532 B2)


instantiating, by a provisioning server remote from the cloud service, at least one console server and at least one device server at the cloud service; 

loading an EMM installer at the cloud service, the EMM installer configured to install a database in the cloud service and install an EMM application in at least one instantiated server;

receiving, at the provisioning server, an update from the database providing a current number of computing devices enrolled in the EMM system; and 
















automatically increasing or decreasing a number of instantiated servers in the EMM system in an instance in which the provisioning server 
Claim 8. A method for provisioning an enterprise mobility management (“EMM”) system, comprising:











receiving, at a provisioning server, an indication of [[a]] an initial number of computing devices for an EMM system to support and an EMM application version to use; running a script to determine how many console servers, device services servers, and API servers to instantiate at a cloud service, the determination being based on the initial number of computing devices;

sending an instantiation request to the cloud service to instantiate the servers; determining an EMM installer to use based on the EMM application version; [[and]] loading the EMM installer at the cloud service, wherein the installer installs a database at the cloud service and installs the EMM application version in at least one of the instantiated servers, the database periodically storing an updated number of computing devices enrolled in the EMM: and 

automatically increasing or decreasing the number of instantiated console servers or instantiated device services servers based on the provisioning 


This is obvious type double patenting rejection.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Barton et al (US 20140108793 A1), hereinafter Barton, in view of Seetharaman (US 20170070385 A1), hereinafter Seetharaman.

1-20. (Cancelled).

Regarding claim 21, Barton discloses a method for dynamically provisioning an enterprise mobility management (“EMM”) system at a cloud service, comprising:
instantiating, by a provisioning server remote from the cloud service, at least one console server and at least one device server at the cloud service (provision physical resources in the hardware layer of the cloud system based on the client requests) (Barton, paragraph [0064]); 
(processing load across multiple computers, to segregate transactions based on geographic location, user access level, quality of service) (Barton, paragraph [0034]) (load a virtual machine image to create a virtual machine) (Barton, paragraph [0057]); 
receiving, at the provisioning server, an update from the database providing a current number of computing devices enrolled in the EMM system (processing based on user input (e.g., queries, data updates, etc.) (Barton, paragraph [0033]); and 
automatically increasing or decreasing a number of instantiated servers in the EMM system in an instance in which the provisioning server determines that the current number of computing devices satisfies a condition (server system resource usage-Threshold Level 2 value)*Epsilon], [0061] and where, M=provisioned value of number of user sessions for which media server (re)selection should be done to bring down the congestion and/or system resource usage below threshold level, [0062] and where Epsilon=multiplication factor indicating the number of user sessions causing a 1% increase in system resource usage and/or network segment congestion) (Seetharaman, paragraph [0059]).
Therefore, it would have been obvious to a person with an ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings disclosed by Seetharaman into the teachings of Barton. 


Regarding claim 22, Barton-Seetharaman discloses a method, wherein the condition is a threshold number of computing devices enrolled in the EMM system (the mobile device 920 of all enterprise applications and data in response to a threshold number of consecutive invalid passcode entry attempts, or in response to a remotely issued command from the enterprise's IT department) (Barton, paragraph [0167]).

Regarding claim 23, Barton-Seetharaman discloses a method, wherein the provisioning server loads the EMM installer based on the EMM installer corresponding to a version of the EMM application (made accessible for installing on one or more mobile devices) (Barton paragraph [0010]).

Regarding claim 24, Barton-Seetharaman discloses a method, wherein the provisioning server loads the EMM application based on the EMM application corresponding to a version of the EMM installer (provision physical resources in the hardware layer of the cloud system based on the client requests) (Barton, paragraph [0064]).

Regarding claim 25, Barton-Seetharaman discloses a method, wherein the at least one console server executes an administrator interface allowing an administrator (a managed application executing on the mobile device) (Barton, paragraph [0007]).

Regarding claim 26, Barton-Seetharaman discloses a method, wherein the at least one device server communicates with a plurality of computing devices enrolled in the EMM system (establishing communications over the WAN 229, such as computer network) (Barton, paragraph [0038]).

Regarding claim 27, Barton-Seetharaman discloses a method, wherein automatically increasing or decreasing the number of instantiated servers comprises automatically increasing or decreasing the number of console servers or device servers, or both (Seetharaman, paragraph [0059]).

Claims 28-34 are corresponding computer-readable medium claims of method claims 21-27; therefore, are rejected under the same rationale.

Claims 35-40 are corresponding system claims of method claims 21-27; therefore, are rejected under the same rationale.

Conclusion
Further references of interest are cited on Form PTO-892, which is an attachment to this Office Action.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 2-74937493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TESFAY YOHANNES/ 6/16/21Primary Examiner, Art Unit 2441